DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group V, Claims 7-10, in the reply filed on 06/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/22.

Claim Objections
Claim 7 is objected to because of the following informalities and should be amended as follows: 
“7. A surgical implant comprising[[;]]: a patellar tendon graft having a femoral end, a tibial end, a tendinous portion, a femoral bone plug and a tibial bone plug, wherein the femoral bone plug is shaped into a first cylinder and the tibial bone plug is shaped into a second cylinder[[,]]; a medial to lateral drill hole formed in each of the femoral bone plug and the tibial bone plug[[,]]; a braided suture [[provided]] in the form of a continuous loop and attached to a Keith needle having a Nitinol loop[[,]]; a braided suture in the form of a continuous loop secured to the patellar tendon graft, passed around the tendinous portion of the tibial end of the patellar tendon graft, [[passing]] passed passed portion of the tibial bone plug and out through the tibial end thereof[[,]]; an anterior to posterior hole formed in the femoral bone plug immediately beneath the medial to lateral drill hole therein[[,]]; a flat-braided suture passed through the medial to lateral hole of the femoral bone plug, wherein a first end of the flat-braided suture is passed through a junction of the femoral bone plug and the tendinous portion and out through a junction of the tibial bone plug and the tendinous portion, wherein a second end of the flat-braided suture is passed through the junction of the femoral bone plug and the tendinous portion and out through the junction of the tibial bone plug and the tendinous portion, and wherein the first end of the flat-braided suture and the second end of the flat-braided suture are further passed through the medial to lateral drill hole in the tibial bone plug in a crisscross fashion[[,]]; and a bone to bone fixation suture assembly passed through the anterior to posterior hole in the femoral bone plug and operatively coupled to the patellar tendon graft thereby forming an interlocking loop between the flat-braided suture and the bone to bone fixation suture assembly.” Appropriate correction is required.
Claim 9 is objected to because of the following informalities and should be amended as follows: “9. The surgical kit of claim 8, further including at least one interference screw and at least one bone anchor.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at Line 7 recites the limitation “a braided suture provided in the form of a continuous loop and attached to a Keith needle having a Nitinol loop” and at Lines 9-12 recites the limitation “a braided suture in the form of a continuous loop secured to the graft by passing the braided suture around the tendinous portion of the tibial end of the graft, passing the braided suture through the tendinous portion, and passing braided suture through soft tissue on a posterior aspect of the tibial bone plug and out through the tibial end thereof,”. The claim is rendered indefinite as it is unclear which braided suture is being referred to in Lines 9-12 since there are two separately recited “braided sutures” in Lines 7 & 9. It is suggested that the claim be amended to recite “a first braided suture” in Line 7 and “a second braided suture” in Line 9, and Lines 9-12 be further amended as necessary to clarify which one is being recited. Appropriate correction is required. 
Claim 7 at Line 10 recites the limitation “the tendinous portion of the tibial end of the graft”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the tendinous portion of the patellar tendon graft”. Appropriate correction is required. 
Claim 7 at Line 12 recites the limitation “the tibial end thereof”. There is insufficient antecedent basis for “the tibial end of the tibial bone plug”. For purposes of examination, the limitation is being interpreted as “the tibial end of the patellar tendon graft”. Appropriate correction is required.
Claim 8 recites the limitation “A surgical kit comprising the surgical implant of claim 7.” which renders the claim indefinite as it is unclear if the kit recited in the preamble is an actual structural component containing the surgical implant, or if the surgical implant is the only thing being recited in the claim as one component of a kit of parts. One having ordinary skill in the art would understand that a kit is a set of items and thus a kit would need to comprise more than one item to be considered a kit. If Claim 8 is only reciting the surgical implant of claim 7, then the claim fails to further limit Claim 7 from which it depends. (See 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends) 
Claim 10 at Line 1 recites the limitation “The surgical implant of claim 7 stored within a sterile package,” which renders the claim indefinite as it is unclear if the claim is reciting both the surgical implant and a sterile package, or if it is intending to recite that the surgical implant is configured to be stored within a sterile package. The Applicant is required to clarify to what the claim is intended to be drawn, i.e., either the subcombination of the surgical implant alone as recited in the preamble or the combination of the surgical implant and the sterile package. The Applicant sets forth the combination of the surgical implant and the sterile package when reciting that the implant is stored within the sterile package which is inconsistent with the preamble that sets forth the subcombination of the surgical implant. The Applicant is required to make the language of the claims consistent with the intent of the claims. It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the subcombination (the surgical implant) and for purposes of examination, the claim is being interpreted as "wherein the implant is configured to be stored within a sterile package”. It is suggested that if the Applicant is intending to claim the combination, the preamble of all claims should be revised to recite "A kit comprising the surgical implant of claim 7, and a sterile package for storing the surgical implant”, or alternatively, changing the dependency to depend from the kit Claim 8. If the Applicant is intending to claim only the subcombination then claim 10 should be revised to only functionally recite the sterile package. Appropriate correction is required.

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten or amended to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly AAA, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Enzerink et al. discloses a replacement graft implant for a knee joint comprising a tibial bone plug, a femoral bone plug, and a tendinous central portion therebetween, a plurality of sutures threaded through the tibial bone plug and the tendinous central portion, a plurality of sutures threaded through the femoral bone plug and the tendinous central portion, but Enzerink et al. fails to disclose that the bone plugs are both cylindrical, that the sutures are braided and one of them is attached to a Keith needle, an anterior to posterior hole formed through the femoral bone plug immediately beneath the medial to lateral drill hole, a flat braided suture passed through the medial to lateral drill hole, and a bone to bone fixation suture assembly passed through the anterior to posterior hole in the femoral plug. Furthermore, no art was found which could have been used to reasonably modify Enzerink et al. with the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775